Case: 14-30126      Document: 00512864760         Page: 1    Date Filed: 12/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30126
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 10, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALEX MELVIN WADE, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:79-CR-50006-1


Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       In December 1979, Alex Melvin Wade, Jr., Texas prisoner # 1624189,
was convicted by jury verdict on three counts of transporting a counterfeit
security in interstate commerce and was sentenced to a total of 15 years of
imprisonment. He now appeals from the district court’s denials of his petition
for a writ of coram nobis, his motion for recusal, and his motion for
reconsideration.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30126     Document: 00512864760    Page: 2   Date Filed: 12/10/2014


                                 No. 14-30126

      The writ of coram nobis is an extraordinary remedy available in the
federal courts pursuant to the All Writs Act as an avenue of collateral attack
when a prisoner has completed his sentence and is no longer in custody for
purposes of seeking relief under 28 U.S.C. § 2241 and 28 U.S.C. § 2255. United
States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998); see also 28 U.S.C. 1651(a). It
is employed only in compelling circumstances to correct fundamental error and
avoid a miscarriage of justice. Jimenez v. Trominski, 91 F.3d 767, 768 (5th Cir.
1996). Wade’s claims that there was insufficient evidence of his guilt, the
district court judge was biased against him, and that he was actually innocent
of his crimes of conviction are claims that were either already decided in his
previous 28 U.S.C. § 2255 motions or could have been raised in those motions.
Accordingly, because his claims failed to make the necessary showing of a
complete miscarriage of justice, the district court did not err by denying his
petition for a writ of coram nobis. See United States v. Esogbue, 357 F.3d 532,
535 (5th Cir. 2004).
      In his appellate brief, Wade asserts that he should be permitted to raise
an actual innocence claim regardless of any procedural impediments pursuant
to McQuiggin v. Perkins, 133 S. Ct. 1924 (2013). He has not shown that the
actual innocence exception should apply in his case as he has not presented
new evidence that he is actually innocent of the offense of conviction or shown
that, in light of this new evidence, no juror acting reasonably would have found
him guilty of the offense of conviction beyond a reasonable doubt. See Perkins,
133 S. Ct. at 1928.
      A “judge abuses his discretion in denying recusal where a reasonable
man, cognizant of the relevant circumstances surrounding [the] judge’s failure
to recuse, would harbor legitimate doubts about that judge’s impartiality.”
Andrade v. Chojnacki, 338 F.3d 448, 454 (5th Cir. 2003) (internal quotation



                                       2
    Case: 14-30126    Document: 00512864760     Page: 3   Date Filed: 12/10/2014


                                 No. 14-30126

marks and citation omitted). As Wade has failed to make the requisite showing
of judicial bias, the district court did not abuse its discretion by denying his
motion for recusal. See id.
      Wade’s motion for reconsideration was directed at the district court’s
denial of his petition for a writ of coram nobis. Because the district court’s
denial of that petition was not erroneous, Wade has not shown that the district
court abused its discretion by denying his motion for reconsideration. See
Martinez v. Johnson, 104 F.3d 769, 771 (5th Cir. 1997).
      The judgment of the district court is AFFIRMED.




                                       3